            Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 1 of 29




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 PARKERVISION, INC.,

                             Plaintiff,

                v.
                                                     Case No. 6:21-cv-00562
 HISENSE CO., LTD. and HISENSE
                                                     JURY TRIAL DEMANDED
 VISUAL TECHNOLOGY CO., LTD.
 (F/K/A QINGDAO HISENSE
 ELECTRONICS CO., LTD. and
 HISENSE ELECTRIC CO., LTD.),

                             Defendants.

                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff ParkerVision, Inc. (“ParkerVision”), by and through its undersigned

counsel, files this Complaint against Defendants Hisense Co., Ltd. and Hisense Visual

Technology Co., Ltd. (f/k/a Qingdao Hisense Electronics Co., Ltd. and Hisense Electric

Co., Ltd.) (collectively, “Hisense” or “Defendants”) for patent infringement of United

States Patent Nos. 6,879,817 and 9,288,100 (collectively, the “patents-in-suit”) and

alleges as follows:

                               NATURE OF THE ACTION

       1.     This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.




                                             1
             Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 2 of 29




                                        PARTIES

        2.    Plaintiff ParkerVision is a Florida corporation with its principal place of

business at 4446-1A Hendricks Avenue, Suite 354, Jacksonville, Florida 32207.

        3.    Defendant Hisense Co., Ltd. is a foreign corporation duly organized and

existing under the laws of the People’s Republic of China, with a principal place of

business at Hisense Tower, No. 17 Donghaixi Road, Qingdao, Shandong Province,

266071, P.R. China. Hisense Co., Ltd. is a parent corporation of Defendant Hisense

Visual Technology Co., Ltd.

        4.    Defendant Hisense Visual Technology Co., Ltd. is a foreign corporation

duly organized and existing under the laws of the People’s Republic of China, with a

principal place of business at No. 218, Qianwangang Road, Economic and Technological

Development Zone, Qingdao, Shandong Province, 266555, P.R. China. Hisense Visual

Technology Co., Ltd. formerly did business under the names Qingdao Hisense

Electronics Co., Ltd. and Hisense Electric Co., Ltd.

        5.    On information and belief, Defendants act in concert to design,

manufacture, sell, offer for sale, import, distribute, advertise, and/or otherwise promote

the accused infringing products in the United States, the State of Texas, and this judicial

district.

                              JURISDICTION AND VENUE

        6.    This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a) because the action arises under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq.


                                             2
             Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 3 of 29




       7.        Hisense is subject to this Court’s personal jurisdiction in accordance with

due process and/or the Texas Long-Arm Statute. See Tex. Civ. Prac. & Rem. Code §§

17.041 et seq.

       8.        This Court has personal jurisdiction over Hisense because Hisense has

sufficient minimum contacts with this forum as a result of business conducted within

the State of Texas and this judicial district. In particular, this Court has personal

jurisdiction over Hisense because, inter alia, Hisense, on information and belief, has

substantial, continuous, and systematic business contacts in this judicial district, and

derives substantial revenue from goods provided to individuals in this judicial district.

       9.        Hisense has purposefully availed itself of the privileges of conducting

business within this judicial district, has established sufficient minimum contacts with

this judicial district such that it should reasonably and fairly anticipate being hauled

into court in this judicial district, has purposefully directed activities at residents of this

judicial district, and at least a portion of the patent infringement claims alleged in this

Complaint arise out of or are related to one or more of the foregoing activities.

       10.       This Court has personal jurisdiction over Hisense because Hisense

(directly and/or through its subsidiaries, affiliates, or intermediaries) has committed

and continues to commit acts of infringement in this judicial district in violation of at

least 35 U.S.C. § 271(a). In particular, on information and belief, Hisense uses, sells,

offers for sale, imports, advertises, and/or otherwise promotes infringing products in

the United States, the State of Texas, and this judicial district.




                                               3
             Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 4 of 29




       11.    Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) – (d)

and/or 1400(b). Hisense is registered to do business in the State of Texas, maintains a

regular and established place of business within this judicial district, and has committed

acts of infringement in this judicial district.

                                      BACKGROUND

       12.    In 1989, Jeff Parker and David Sorrells started ParkerVision in

Jacksonville, Florida. Through the mid-1990s, ParkerVision focused on developing

commercial video cameras, e.g., for television broadcasts. The cameras used radio

frequency (RF) technology to automatically track the camera’s subject.

       13.    When developing consumer video cameras, however, ParkerVision,

encountered a problem – the power and battery requirements for RF communications

made a cost effective, consumer-sized product impractical. So, Mr. Sorrels and

ParkerVision’s engineering team began researching ways to solve this problem.

       14.    At the time, a decade’s-old RF technology called super-heterodyne

dominated the consumer products industry. But this technology was not without its

own problems – the circuity was large and required significant power.

       15.    From 1995 through 1998, ParkerVision engineers developed an innovative

method of RF direct conversion by a process of sampling a RF carrier signal and

transferring energy to create a down-converted baseband signal.

       16.    After creating prototype chips and conducting tests, ParkerVision soon

realized that its technology led to improved RF receiver performance, lower power




                                                  4
             Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 5 of 29




consumption, reduced size and integration benefits. In other words, RF receivers could

be built smaller, cheaper and with greater improved performance.

       17.    ParkerVision’s innovations did not stop there. ParkerVision went on to

develop additional RF down-conversion technologies, RF up-conversion technologies

and other related direct-conversion technologies. ParkerVision also developed

complementary wireless communications technologies that involved interactions,

processes, and controls between the baseband processor and the transceiver, which

improved and enhanced the operation of transceivers that incorporate ParkerVision’s

down-converter and up-converter technologies. To date, ParkerVision has been granted

over 200 patents related to its innovations, including the patents-in-suit.

       18.    ParkerVision’s technology helped make today’s wireless devices, such as

televisions, a reality by enabling RF chips used in these devices to be smaller, cheaper,

and more efficient, and with higher performance.

                                        HISENSE

       19.    Hisense Co., Ltd. is a Chinese multinational electronics company

headquartered in Qingdao, China. On information and belief, Hisense Visual

Technology Co., Ltd. is a subsidiary of Hisense Co., Ltd.

       20.    On information and belief, since at least 2010, Hisense (or those acting on

its behalf) has made, used, sold, offered for sale and/or imported televisions (“Hisense

TVs”) in/into the United States. https://www.warc.com/newsandopinion/news/hisense-

targets-international-growth/26179.




                                             5
             Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 6 of 29




       21.    On information and belief, from 2015 to 2019, Hisense entered into a

brand licensing agreement with Sharp Electronics Corporation and/or Sharp

Corporation through which Hisense sold Sharp-branded televisions (“Sharp TVs”) in

the United States. https://www.lifewire.com/hisense-now-has-sharp-assets-1847076.

Hereinafter, Hisense TVs and Sharp TVs are collectively referred to as “Hisense

Products.”

       22.    Hisense Products can be purchased through retailers throughout the

United States including, without limitation, Best Buy, Target, Walmart, Costco, BJ

Wholesale, B&H and PC Richards & Sons.

       23.    In 2019, Hisense was the fastest growing Top 6 TV brand in the United

States by units and dollars. https://www.prnewswire.com/news-releases/hisense-unveils-a-

full-lineup-of-uled-android-tvs-300847241.html.

       24.    Hisense Products include modules containing Wi-Fi chips including,

without limitation, MediaTek MT7612UN and Realtek RTL8812BU (each a “Hisense

Chip”; collectively, the “Hisense Chips”). Hisense Chips provide wireless connectivity

for Hisense Products.

       25.    The image below shows the back panel of a Sharp-branded Hisense

television (Model No. LC-55P6000U).




                                              6
            Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 7 of 29




      26.    The back panel of the television includes an identification of the wireless

module used in the television – FCC ID: 2AJVQZDGFMT7612U (shown in the red box

above). On information and belief, the wireless product assigned FCC ID: 2AJVQ-

ZDGFMT7612U is a Wi-Fi signal module containing MediaTek’s MT7612UN chip

(shown in the yellow box below).




                     https://fccid.io/2AJVQ-ZDGFMT7612U/Internal-
                     Photos/Internal-Photos-3377285


                                            7
            Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 8 of 29




      27.    On information and belief, Hisense Products also include modules (e.g., PPQ-

WN4519L) containing Realtek Wi-Fi chips. On information and belief, the PPQWN4519L

module includes a Realtek RTL8812BU chip.




                  https://fccid.io/PPQ-WN4519L/Internal-Photos/Internal-
                  Photos-3283972

                              THE ASSERTED PATENTS

                           United States Patent No. 6,879,817

      28.    On April 12, 2005, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 6,879,817 (“the ’817 patent”) entitled “DC

Offset, Re-Radiation, And I/Q Solutions Using Universal Frequency Translation

Technology” to David F. Sorrells et al.

      29.    The ’817 patent is presumed valid under 35 U.S.C. § 282.

      30.    ParkerVision owns all rights, title, and interest in the ’817 patent.




                                             8
             Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 9 of 29




                               United States Patent No. 9,288,100

       31.        On March 15, 2016, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 9,288,100 (“the ’100 patent”) entitled

“Method and System for Down-Converting and Electromagnetic Signal” to David F.

Sorrells et al.

       32.        The ’100 patent is presumed valid under 35 U.S.C. § 282.

       33.        ParkerVision owns all rights, title, and interest in the ’100 patent.

                                      CLAIMS FOR RELIEF

              COUNT I - Infringement of United States Patent No. 6,879,817

       34.        The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       35.        Hisense directly infringes (literally and/or under the doctrine of

equivalents) the ’817 patent by making, using, selling, offering for sale, and/or

importing in/into the United States products covered by at least claims 1, 3, 5, 6, 7, 8, 9,

10, 11, 14, 17, 19, 20, 25, and 30 of the ’817 patent.

       36.        Hisense products that infringe one or more claims of the ’817 patent

include, but are not limited to, the Hisense Products and any other Hisense device that

is capable of down-converting an electromagnetic signal, as claimed in the ’817 patent.

       37.        With respect to claim 1, each Hisense Chip is/includes an apparatus for

down-converting an electromagnetic signal (e.g., high frequency radio frequency (RF)

signal). Each Hisense Chip includes a first frequency down-conversion module that

receives an input signal (e.g., high frequency RF signal), wherein the first frequency


                                                 9
             Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 10 of 29




down-conversion module down-converts the input signal according to a first control

signal (e.g., local oscillator (LO) signal) and outputs a first down-converted signal.

       38.     Each Hisense Chip has a second frequency down-conversion module that

receives the input signal (e.g., high frequency RF signal), wherein the second frequency

down-conversion module down-converts the input signal according to a second control

signal (e.g., LO signal) and outputs a second down-converted signal.

       39.     Each Hisense Chip has a first subtractor module (e.g., differential

amplifier with parallel resistor-capacitor feedback) that subtracts the second down-

converted signal from the first down-converted signal and outputs a first channel

down-converted signal.

       40.     Each Hisense Chip has a third frequency down-conversion module that

receives the input signal (e.g., high frequency RF signal), wherein the third frequency

down-conversion module down-converts the input signal according to a third control

signal (e.g., LO signal) and outputs a third down-converted signal.

       41.     Each Hisense Chip has a fourth frequency down-conversion module that

receives the input signal (e.g., high frequency RF signal), wherein the fourth frequency

down-conversion module down-converts the input signal according to a fourth control

signal (e.g., LO signal) and outputs a fourth down-converted signal.

       42.     Each Hisense Chip has a second subtractor module (e.g., differential

amplifier with parallel resistor-capacitor feedback) that subtracts the fourth down-

converted signal from the third down-converted signal and outputs a second channel

down-converted signal.


                                             10
             Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 11 of 29




       43.     Each Hisense Chip is/includes an apparatus wherein the input signal

comprises an I/Q modulated signal, wherein the first channel down-converted signal

comprises an I-phase information signal portion of the I/Q modulated signal, and

wherein the second channel down-converted signal comprises a Q-phase information

signal portion of the I/Q modulated signal.

       44.     Each Hisense Chip is/includes an apparatus wherein the first frequency

down-conversion module under-samples the input signal according to the first control

signal, and the second frequency down-conversion module under-samples the input

signal according to the second control signal.

       45.     With respect to claim 3, each Hisense Chip is/includes an apparatus

wherein the first and second channel down-converted signals are baseband signals.

       46.     With respect to claim 5, each Hisense Chip is/includes an apparatus

wherein the first control signal (e.g., LO signal) comprises a first control pulse and the

second control signal (e.g., LO signal) comprises a second control pulse, wherein the

second control signal pulse is delayed relative to the first control signal pulse by 0.5+n

cycles of the input signal (e.g., high frequency RF signal), wherein n is an integer.

       47.     With respect to claim 6, each Hisense Chip is/includes an apparatus

wherein the first subtractor comprises a differential amplifier.

       48.     With respect to claim 7, each Hisense Chip is/includes an apparatus

wherein the first subtractor and the second subtractor each comprises a differential

amplifier.




                                             11
                Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 12 of 29




          49.     With respect to claim 8, each Hisense Chip is/includes an apparatus

further comprising: a first filter that filters the first down-converted signal; a second

filter that filters the second down-converted signal; a third filter that filters the third

down-converted signal; and a fourth filter that filters the fourth down-converted signal.

          50.     With respect to claim 9, each Hisense Chip is/includes an apparatus

wherein the first, second, third, and fourth filters each comprise a low-pass filter.

          51.     With respect to claim 10, each Hisense Chip is/includes an apparatus

wherein the low-pass filter comprises a resistor and a capacitor.

          52.     With respect to claim 11, each Hisense Chip is/includes an apparatus

further comprising a low-noise amplifier (LNA) that amplifies the input signal (e.g.,

high frequency RF signal).

          53.     With respect to claim 14, each Hisense Chip is/includes an apparatus,

further comprising at least one control signal generator (e.g., LO and/or LO circuitry)

that outputs the first, the second, the third, and the fourth control signal (e.g., LO

signals)

          54.     With respect to claim 17, each Hisense Chip is/includes an apparatus for

down-converting an electromagnetic signal, comprising: a first frequency down-

conversion module that receives an input signal (e.g., high frequency RF signal),

wherein the first frequency down-conversion module down-converts the input signal

according to a first control signal (e.g., LO signal) and outputs a first down-converted

signal.




                                               12
                Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 13 of 29




          55.     Each Hisense Chip has a second frequency down-conversion module that

receives the input signal (e.g., high frequency RF signal), wherein the second frequency

down-conversion module down-converts the input signal according to a second control

signal (e.g., LO signal) and outputs a second down-converted signal.

          56.     Each Hisense Chip has a subtractor module (e.g., differential amplifier

with parallel resistor-capacitor feedback) that subtracts the second down-converted

signal from the first down-converted signal and outputs a first channel down-converted

signal.

          57.     Each Hisense Chip has a third frequency down-conversion module that

receives the input signal (e.g., high frequency RF signal), wherein the third frequency

down-conversion module down-converts the input signal according to a third control

signal (e.g., LO signal) and outputs a third down-converted signal.

          58.     Each Hisense Chip has a fourth frequency down-conversion module that

receives the input signal (e.g., high frequency RF signal), wherein the fourth frequency

down-conversion module down-converts the input signal according to a fourth control

signal (e.g., LO signal) and outputs a fourth down-converted signal.

          59.     Each Hisense Chip has a second subtractor module (e.g., differential

amplifier with parallel resistor-capacitor feedback) that subtracts the fourth down-

converted signal from the third down-converted signal and outputs a second channel

down-converted signal.

          60.     Each Hisense Chip is/includes an apparatus wherein the input signal

(e.g., high frequency RF signal) comprises an I/Q modulated signal, wherein the first


                                               13
             Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 14 of 29




channel down-converted signal comprises an I-phase information signal portion of the

I/Q modulated signal, and wherein the second channel down-converted signal

comprises a Q-phase information signal portion of the I/Q modulated signal.

       61.     Each Hisense Chip is/includes an apparatus wherein a second control

signal pulse of the second control signal (e.g., LO signal) occurs 1.5 cycles of a frequency

of the input signal (e.g., high frequency RF signal) after the occurrence of a first control

signal pulse of the first control signal (e.g., LO signal), wherein a fourth control signal

pulse of the fourth control signal (e.g., LO signal) occurs 1.5 cycles of the frequency of

the input signal (e.g., high frequency RF signal) after the occurrence of a third control

signal pulse of the fourth control signal (e.g., LO signal); and wherein the third control

signal pulse occurs 0.75 cycles of the frequency of the input signal (e.g., high frequency

RF signal) after the occurrence of the first control signal pulse.

       62.     With respect to claim 19, each Hisense Chip is/includes an apparatus

down-converting an electromagnetic signal (e.g., high frequency RF signal). Each

Hisense Chip includes a first frequency down-conversion module that receives an input

signal (e.g., high frequency RF signal), wherein the first frequency down-conversion

module down-converts the input signal according to a first control signal (e.g., LO

signal) and outputs a first down-converted signal.

       63.     Each Hisense Chip has a second frequency down-conversion module that

receives the input signal (e.g., high frequency RF signal), wherein the second frequency

down-conversion module down-converts the input signal according to a second control

signal (e.g., LO signal) and outputs a second down-converted signal.


                                             14
            Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 15 of 29




      64.     Each Hisense Chip has a first subtractor module (e.g., differential

amplifier with parallel resistor-capacitor feedback) that subtracts the second down-

converted signal from the first down-converted signal and outputs a first channel

down-converted signal.

      65.     Each Hisense Chip has a third frequency down-conversion module that

receives the input signal (e.g., high frequency RF signal), wherein the third frequency

down-conversion module down-converts the input signal according to a third control

signal (e.g., LO signal) and outputs a third down-converted signal.

      66.     Each Hisense Chip has a fourth frequency down-conversion module that

receives the input signal (e.g., high frequency RF signal), wherein the fourth frequency

down-conversion module down-converts the input signal according to a fourth control

signal (e.g., LO signal) and outputs a fourth down-converted signal.

      67.     Each Hisense Chip has a second subtractor module (e.g., differential

amplifier with parallel resistor-capacitor feedback) that subtracts the fourth down-

converted signal from the third down-converted signal and outputs a second channel

down-converted signal.

      68.     Each Hisense Chip is/includes an apparatus wherein the first frequency

down-conversion module samples the input signal (e.g., high frequency RF signal)

according to the first control signal (e.g., LO signal), the second frequency down-

conversion module samples the input signal according to the second control signal (e.g.,

LO signal), the third frequency down-conversion module samples the input signal

according to the third control signal (e.g., LO signal), and the fourth frequency down-


                                            15
                Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 16 of 29




conversion module samples the input signal according to the fourth control signal (e.g.,

LO signal).

          69.     With respect to claim 20, each Hisense Chip is/includes an apparatus

wherein the input signal (e.g., high frequency RF signal) comprises an I/Q modulated

signal.

          70.     With respect to claim 25, each Hisense Chip is/includes an apparatus

wherein the first, the second, the third, and the fourth frequency down-conversion

modules each comprise a switch and a storage element, wherein a first node of the

storage element is coupled to a node of the switch, and a second node of the storage

element is coupled to a reference potential (e.g., ground).

          71.     With respect to claim 30, each Hisense Chip is/includes an apparatus for

down-converting an electromagnetic signal (e.g., high frequency RF signal). Each

Hisense Chip includes a first frequency down-conversion module that receives an input

signal (e.g., high frequency RF signal), wherein the first frequency down-conversion

module down-converts the input signal according to a first control signal (e.g., LO

signal) and outputs a first down-converted signal.

          72.     Each Hisense Chip has a second frequency down-conversion module that

receives the input signal (e.g., high frequency RF signal), wherein the second frequency

down-conversion module down-converts the input signal according to a second control

signal (e.g., LO signal) and outputs a second down-converted signal.

          73.     Each Hisense Chip has a first subtractor module (e.g., differential

amplifier with parallel resistor-capacitor feedback) that subtracts the second down-


                                                16
             Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 17 of 29




converted signal from the first down-converted signal and outputs a first channel

down-converted signal.

       74.     Each Hisense Chip has a third frequency down-conversion module that

receives the input signal (e.g., high frequency RF signal), wherein the third frequency

down-conversion module down-converts the input signal according to a third control

signal (e.g., LO signal) and outputs a third down-converted signal.

       75.     Each Hisense Chip has a fourth frequency down-conversion module that

receives the input signal (e.g., high frequency RF signal), wherein the fourth frequency

down-conversion module down-converts the input signal according to a fourth control

signal (e.g., LO signal) and outputs a fourth down-converted signal.

       76.     Each Hisense Chip has a second subtractor module (e.g., differential

amplifier with parallel resistor-capacitor feedback) that subtracts the fourth down-

converted signal from the third down-converted signal and outputs a second channel

down-converted signal.

       77.     Each Hisense Chip has a control signal generator, wherein the control

signal generator comprises: a local oscillator; a 180 degree phase shifter coupled to an

output of the local oscillator; a first divide-by-two module coupled to the output of the

local oscillator; a second divide-by-two module coupled to an output of the 180 degree

phase shifter; a first pulse generator coupled to an output of the first divide-by-two

module, wherein the first pulse generator outputs the first control signal (e.g., LO

signal); a second pulse generator coupled to an inverting output of the first divide-by-

two module, wherein the second pulse generator outputs the second control signal (e.g.,


                                            17
             Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 18 of 29




LO signal); a third pulse generator coupled to an output of the second divide-by-two

module, wherein the third pulse generator outputs the third control signal (e.g., LO

signal); and a fourth pulse generator coupled to an inverting output of the second

divide-by-two module, wherein the fourth pulse generator outputs the fourth control

signal (e.g., LO signal).

       78.     ParkerVision has been damaged by the direct infringement of Hisense and

is suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             COUNT II - Infringement of United States Patent No. 9,288,100

       79.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       80.     Hisense directly infringes (literally and/or under the doctrine of

equivalents) the ’100 patent by making, using, selling, offering for sale, and/or

importing in/into the United States products covered by at least claims 1, 2, 3, 4, 5, 7, 8,

10, 11, 12, 13, 14, 15, 16, 17, 19, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, and 32 of the ’100

patent.

       81.     Hisense products that infringe one or more claims of the ’100 patent

include, but are not limited to, the Hisense Products and any other Hisense device that

is capable of down-converting an electromagnetic signal, as claimed in the ’100 patent.

       82.     With respect to claim 1, each Hisense Chip is/includes a system for

frequency down-converting a modulated carrier signal (e.g., high frequency RF signal)

to a demodulated baseband signal, comprising: a first switch (e.g., transistor(s)) that


                                                 18
                Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 19 of 29




receives a first portion of energy from the modulated carrier signal during a sampling

aperture with a specified frequency of a first control signal (e.g., LO signal) that controls

when the first switch is on and when the first switch is off.

          83.     Each Hisense Chip has a first storage device (e.g., capacitor(s)) which

stores the first portion of energy from the modulated carrier signal (e.g., high frequency

RF signal) output by the first switch (e.g., transistor(s)) when the switch is on the first

storage device having previously accumulated energy from the modulated carrier

signal as a first accumulation of energy, the first portion of energy being added to the

first accumulation of energy to result in a second accumulation of energy, discharges at

least some of the second accumulation of energy when the first switch is off so as to

leave a third accumulation of energy stored at the first storage device, and outputs a

down-converted in-phase baseband signal portion of the modulated carrier signal

derived from the energy stored at the first storage device both while the first switch is

on and while the first switch is off.

          84.     Each Hisense Chip has a second switch (e.g., transistor(s)) that receives a

second portion of energy from the modulated carrier signal (e.g., high frequency RF

signal) during a sampling aperture with a specified frequency of a second control signal

(e.g., LO signal) that controls when the second switch is on and when the second switch

is off.

          85.     Each Hisense Chip has a second storage device (e.g., capacitor(s)) which

stores the second portion of energy from the modulated carrier signal (e.g., high

frequency RF signal) output by the second switch (e.g., transistor(s)) when the second


                                                19
             Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 20 of 29




switch is on, the second storage device having previously accumulated energy from the

modulated carrier signal as a fourth accumulation of energy, the second portion of

energy being added to the fourth accumulation of energy to result in a fifth

accumulation of energy, discharges at least some of the fifth accumulation of energy

when the second switch is off so as to leave a sixth accumulation of energy stored at the

second storage device, and outputs a down-converted inverted in-phase baseband

signal portion of the modulated carrier signal derived from the energy stored at the

second storage device both while the second switch is on and while the second switch is

off.

       86.     Each Hisense Chip is/includes a system wherein the down-converted in-

phase baseband signal portion is generated from both the second accumulation of

energy and the third accumulation of energy, and wherein the down-converted

inverted in-phase baseband signal portion is generated from both the fifth accumulation

of energy and the sixth accumulation of energy.

       87.     Each Hisense Chip has a first differential amplifier circuit (e.g., differential

amplifier with parallel resistor-capacitor feedback) that combines the down-converted

in-phase baseband signal portion with the down-converted inverted in-phase baseband

signal portion and outputs a first channel down-converted differential in-phase

baseband signal.

       88.     With respect to claim 2, each Hisense Chip is/includes a system wherein

the modulated carrier signal (e.g., high frequency RF signal) includes an amplitude

variation.


                                              20
             Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 21 of 29




       89.     With respect to claim 3, each Hisense Chip is/includes a system wherein

the modulated carrier signal (e.g., high frequency RF signal) includes a phase variation.

       90.     With respect to claim 4, each Hisense Chip is/includes a system wherein

the modulated carrier signal (e.g., high frequency RF signal) includes a combination of

amplitude variation and phase variation.

       91.     With respect to claim 5, each Hisense Chip is/includes a system wherein

the sampling aperture of the first control signal (e.g., LO signal) transfers energy for at

least one-tenth of a cycle of the modulated carrier signal (e.g., high frequency RF signal)

and no more than a half cycle of the modulated carrier signal.

       92.     With respect to claim 7, each Hisense Chip is/includes a system wherein

the sampling apertures of the first and second control signals (e.g., LO signals) are

defined by a windowing function u(t)−u(t−TA), where a length of a windowing

function aperture is TA, which is at least one-tenth of a cycle of the modulated carrier

signal (e.g., high frequency RF signal) and no more than a half cycle of the modulated

carrier signal.

       93.     With respect to claim 8, each Hisense Chip is/includes a system wherein

for each respective storage device (e.g., capacitor(s)), the energy discharged during any

given discharge cycle is not completely discharged, with the remaining undischarged

energy from the given discharge cycle becoming an initial condition for a next charging

cycle that begins immediately following the given discharge cycle.

       94.     With respect to claim 10, each Hisense Chip is/includes a system further

comprising: a first filter that filters the down-converted in-phase baseband signal


                                             21
             Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 22 of 29




portion; and a second filter that filters the down-converted inverted in-phase baseband

signal portion.

       95.     With respect to claim 11, each Hisense Chip is/includes a system wherein

the first and second filters each comprise a low-pass filter.

       96.     With respect to claim 12, each Hisense Chip is/includes a system wherein

the first and second storage devices (e.g., capacitor(s)) are capacitive storage circuits.

       97.     With respect to claim 13, each Hisense Chip is/includes a system further

comprising: a third switch (e.g., transistor(s)) that receives a third portion of energy from the

modulated carrier signal (e.g., high frequency RF signal) during a sampling aperture with a

specified frequency of a third control signal (e.g., LO signal) that controls when the third switch

is on and when the third switch is off.

       98.     Each Hisense Chip has a third storage device (e.g., capacitor(s)) which

stores the third portion of energy from the modulated carrier signal (e.g., high

frequency RF signal) output by the third switch (e.g., transistor(s)) when the third

switch is on, the third storage device having previously accumulated energy from the

carrier signal as a seventh accumulation of energy, the third portion of energy being

added to the seventh accumulation of energy to result in an eighth accumulation of

energy, discharges at least some of the eighth accumulation of energy when the third

switch is off so as to leave a ninth accumulation of energy stored at the third storage

device, and outputs a down-converted quadrature-phase baseband signal portion of the

modulated carrier signal derived from the energy stored at the third storage device both

while the third switch is on and while the third switch is off.



                                                 22
                 Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 23 of 29




          99.      Each Hisense Chip has a fourth switch (e.g., transistor(s)) that receives a

fourth portion of energy from the modulated carrier signal (e.g., high frequency RF

signal) during a sampling aperture with a specified frequency of a fourth control signal

(e.g., LO signal) that controls when the fourth switch is on and when the fourth switch

is off.

          100.     Each Hisense Chip has a fourth storage device (e.g., capacitor(s)) that

stores the fourth portion of energy from the modulated carrier signal (e.g., high

frequency RF signal) output by the fourth switch (e.g., transistor(s)) when the fourth

switch is on, the fourth storage device having previously accumulated energy from the

carrier signal as a tenth accumulation of energy, the fourth portion of energy being

added to the tenth accumulation of energy to result in an eleventh accumulation of

energy, discharges at least some of the eleventh accumulation of energy when the

fourth switch is off so as to leave a twelfth accumulation of energy stored at the fourth

storage device, and outputs a down-converted inverted quadrature-phase baseband

signal portion of the modulated carrier signal derived from the energy stored at the

fourth storage device both while the fourth switch is on and while the fourth switch is

off.

          101.     Each Hisense Chip is/includes a system wherein the down-converted

quadrature-phase baseband signal portion is generated from both the eighth

accumulation of energy and the ninth accumulation of energy, and wherein the down-

converted inverted quadrature-phase baseband signal portion is generated from both

the eleventh accumulation of energy and the twelfth accumulation of energy.


                                                 23
              Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 24 of 29




       102.     Each Hisense Chip has a second differential amplifier circuit (e.g.,

differential amplifier with parallel resistor-capacitor feedback) that combines the down-

converted quadrature-phase baseband signal portion with the down-converted inverted

quadrature-phase baseband signal portion and outputs a second channel down-

converted differential quadrature-phase baseband signal.

       103.     With respect to claim 14, each Hisense Chip is/includes a system wherein

the modulated carrier signal (e.g., high frequency RF signal) includes an amplitude

variation.

       104.     With respect to claim 15, each Hisense Chip is/includes a system wherein

the modulated carrier signal (e.g., high frequency RF signal) includes a phase variation.

       105.     With respect to claim 16, each Hisense Chip is/includes a system wherein

the modulated carrier signal (e.g., high frequency RF signal) includes a combination of

amplitude variation and phase variation.

       106.     With respect to claim 17, each Hisense Chip is/includes a system wherein

the sampling aperture of the third control signal (e.g., LO signal) transfers energy for at

least one-tenth of a cycle of the modulated carrier signal (e.g., high frequency RF signal)

and no more than a half cycle of the modulated carrier signal.

       107.     With respect to claim 19, each Hisense Chip is/includes a system wherein

the sampling apertures of the third and fourth control signals (e.g., LO signals) are

defined by a windowing function u(t)−u(t−TA), where a length of a windowing

function aperture is TA, which is at least one-tenth of a cycle of the modulated carrier




                                              24
              Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 25 of 29




signal (e.g., high frequency RF signal) and no more than a half cycle of the modulated

carrier signal.

       108.     With respect to claim 20, each Hisense Chip is/includes a system wherein

for each respective third and fourth storage device (e.g., capacitor(s)), the energy

discharged during any given discharge cycle is not completely discharged, with the

remaining undischarged energy from the given discharge cycle becoming an initial

condition for a next charging cycle that begins immediately following the given

discharge cycle.

       109.     With respect to claim 22, each Hisense Chip is/includes a system further

comprising: a first filter that filters the down-converted in-phase baseband signal

portion; a second filter that filters the down-converted inverted in-phase baseband

signal portion; a third filter that filters the down-converted quadrature-phase baseband

signal portion; and a fourth filter that filters the down-converted inverted quadrature-

phase baseband signal portion.

       110.     With respect to claim 23, each Hisense Chip is/includes a system wherein

the first, second, third, and fourth filters each comprise a low-pass filter.

       111.     With respect to claim 24, each Hisense Chip is/includes a system wherein

the first, second, third and fourth storage devices (e.g., capacitor(s)) are capacitive

storage circuits.

       112.     With respect to claim 25, each Hisense Chip is/includes a system wherein

the first, second, third, and fourth switch (e.g., transistor(s)); the first, second, third, and

fourth storage device (e.g., capacitor(s)); and the first and second differential amplifier


                                               25
              Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 26 of 29




circuit (e.g., differential amplifiers with parallel resistor-capacitor feedback) are

implemented in an integrated circuit.

       113.     With respect to claim 26, each Hisense Chip is/includes a system wherein

the first control signal (e.g., LO signal) comprises a train of substantially non-sinusoidal

pulses to control when the first switch (e.g., transistor(s)) is on or off, wherein the

second control signal (e.g., LO signal) comprises a train of substantially non-sinusoidal

pulses to control when the second switch (e.g., transistor(s)) is on or off, wherein the

third control signal (e.g., LO signal) comprises a train of substantially non-sinusoidal

pulses to control when the third switch (e.g., transistor(s)) is on or off, and wherein the

fourth control signal (e.g., LO signal) comprises a train of substantially non-sinusoidal

pulses to control when the fourth switch (e.g., transistor(s)) is on or off.

       114.     With respect to claim 27, each Hisense Chip is/includes a system wherein

the pulses operate at a rate that is substantially equal to the frequency of the modulated

carrier signal (e.g., high frequency RF signal) or to a subharmonic thereof.

       115.     With respect to claim 28, each Hisense Chip is/includes a system wherein

the first storage device (e.g., capacitor(s)) is coupled to a first load (e.g., low impedance

load), wherein the second storage device (e.g., capacitor(s)) is coupled to a second load

(e.g., low impedance load), wherein the third storage device (e.g., capacitor(s)) is

coupled to a third load (e.g., low impedance load), wherein the fourth storage device

(e.g., capacitor(s)) is coupled to a fourth load (e.g., low impedance load), wherein the at

least some of the second accumulation of energy discharged when the first switch (e.g.,

transistors(s)) is off is discharged into the first load, wherein the at least some of the


                                              26
              Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 27 of 29




fifth accumulation of energy discharged when the second switch (e.g., transistors(s)) is

off is discharged into the second load, wherein the at least some of the eighth

accumulation of energy discharged when the third switch (e.g., transistors(s)) is off is

discharged into the third load, and wherein the at least some of the eleventh

accumulation of energy discharged when the fourth switch (e.g., transistors(s)) is off is

discharged into the fourth load.

       116.     With respect to claim 29, each Hisense Chip is/includes a system wherein

the first and second switch (e.g., transistor(s)), the first and second storage device (e.g.,

capacitor(s)), and the first differential amplifier circuit (e.g., differential amplifier with

parallel resistor-capacitor feedback) are implemented in an integrated circuit.

       117.     With respect to claim 30, each Hisense Chip is/includes a system wherein

the first control signal (e.g., LO signal) comprises a train of substantially non-sinusoidal

pulses to control when the first switch (e.g., transistor(s)) is on or off and wherein the

second control signal (e.g., LO signal) comprises a train of substantially non-sinusoidal

pulses to control when the second switch (e.g., transistor(s)) is on or off.

       118.     With respect to claim 31, each Hisense Chip is/includes a system wherein

the pulses operate at a rate that is substantially equal to the frequency of the modulated

carrier signal (e.g., high frequency RF signal) or to a subharmonic thereof.

       119.     With respect to claim 32, each Hisense Chip is/includes a system wherein

the first storage device (e.g., capacitor(s)) is coupled to a first load (e.g., low impedance

load), wherein the second storage device (e.g., capacitor(s)) is coupled to a second load

(e.g., low impedance load), wherein said at least some of the second accumulation of


                                               27
              Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 28 of 29




energy discharged when the first switch (e.g., transistor(s)) is off is discharged into the

first load, and wherein the at least some of the fifth accumulation of energy discharged

when the second switch (e.g., transistor(s)) is off is discharged into the second load.

       120.     ParkerVision has been damaged by the direct infringement of Hisense,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

                                    JURY DEMANDED

       121.     Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

ParkerVision hereby requests a trial by jury on all issues so triable.

                                   PRAYER FOR RELIEF

       WHEREFORE, ParkerVision respectfully requests that the Court enter judgment

in its favor and against Hisense as follows:

   a. finding that Hisense directly infringes one or more claims of each of the patents-

       in-suit;

   b. awarding ParkerVision damages under 35 U.S.C. § 284, or otherwise permitted

       by law, including supplemental damages for any continued post-verdict

       infringement;

   c. awarding ParkerVision pre-judgment and post-judgment interest on the

       damages award and costs;

   d. awarding cost of this action (including all disbursements) and attorney fees

       pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and




                                               28
           Case 6:21-cv-00562 Document 1 Filed 06/02/21 Page 29 of 29




   e. awarding such other costs and further relief that the Court determines to be just

       and equitable.


Dated: June 2, 2021                          Respectfully submitted,

OF COUNSEL:                                  /s/Raymond W. Mort, III

Ronald M. Daignault                          Raymond W. Mort, III
Chandran B. Iyer                             Texas State Bar No. 00791308
Jason S. Charkow                             THE MORT LAW FIRM, PLLC
Stephanie R. Mandir                          100 Congress Avenue, Suite 2000
DAIGNAULT IYER LLP                           Austin, Texas 78701
rdaignault@daignaultiyer.com*#               Tel/Fax: 512-865-7950
cbiyer@daignaultiyer.com*                    raymort@austinlaw.com
jcharkow@daignaultiyer.com*#
smandir@daignaultiyer.com*
8618 Westwood Center Drive - Suite 150
Vienna, VA 22182

*Pro hac vice to be filed                    Attorneys for Plaintiff ParkerVision, Inc.
# Not admitted to practice in Virginia




                                           29
